Case 8:18-cv-00885-WFJ-TGW Document 65-2 Filed 06/22/20 Page 1 of 7 PageID 426




                                    UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF FLORIDA
                                           TAMPA DIVISION

   RODRECIUS ANTONIO HAMILTON,

                      Plaintiff,                         CASE NO.: 8:18-cv-885-T-02TGW

   v.

   OFFICER JEREMY WILLIAMS, OFFICER
   JUSTIN KING, AND OFFICER JOEL
   MAILLY.

                      Defendants.


                                     AFFIDAVIT OF JOEL MAILLY

   STATE OF FLORIDA
   COUNTY OF TAYLOR

            Before me, the undersigned notary public, authorized to take acknowledgments and

   administer oaths, personally appeared Joel Mailly, who, after first duly sworn, deposes and says:

            1.        My name is Joel Mailly and I am over the age of eighteen (18), of sound mind,

   and I make this Affidavit based upon personal knowledge.

            2.        I was employed as a police officer with the City of Lakeland from September of

   2014 until, May of 2018.

            3.        On April 19, 2016, I was on duty as a station duty officer for the City of

   Lakeland, located at the Lakeland Police Department. On that date I made contact with David

   Rogers in reference to a battery that occurred on April 18, 2016.

            4.        Mr. Rogers advised me that on April 18 2016 at approximately 1500 hours he

   accompanied his friend "E" to 3104 Florida Avenue North, Lakeland, Florida 33805, where

   Rodrecius Hamilton was living at the time.


                                                                                          EXHIBIT
                                                     1
   /4120287/117#39773874 vi
Case 8:18-cv-00885-WFJ-TGW Document 65-2 Filed 06/22/20 Page 2 of 7 PageID 427




             5.       Mr. Rogers advised me that while he was at the residence at 3104 Florida Avenue

   North, an argument erupted between Rogers and Hamilton, and that Mr. Hamilton placed Mr.

   Rogers in a headlock and repeatedly struck him in the face with a closed fist.

             6.       On April 19, 2018, while Mr. Rogers was at the Lakeland Police Department, I

   observed swelling and redness around Mr. Roger's right eye, which was almost swollen shut, as

   well as both of his eyes were bloodshot due to the strikes in the face.

             7.       Mr. Rogers completed a sworn written statement in reference to the incident,

             8.       Officer Harvey arrived at the Lakeland Police Department and took photographs

   of Mr. Rogers' face. I placed the photos into evidence.

             9.       A copy of the report I completed as a result of Mr. Rogers's complaint is attached

   to this Affidavit as Exhibit A.

             10.      I was not present when Mr. Hamilton was apprehended by Lakeland Police

   Officers Jeremy Williams and Justin King.

   FURTHER AFFIANT SAYETH NAUGHT



                                                   Joel   ailly

   STATE OF FLORIDA
   COUNTY OF TAYLOR

   The foregoing instrument was acknowledged before me this ,g).5' day of March, 2020, by Joel

   Mailly,        who cis     personally   known     to   me,       or       has        produced              identification:




   (Affix Notary Seal)                             NOTARY PUBLIC
                                                                                               Jr
                                                   My Commission Expires:

                                                                tiopmopun atiqncl AJoioN nau
                                                      2           ozoz ,oz Joqwe1deS          PoPuon 0 1;‘'
                                                                                        :S32:11dX
   /4120287/117439773874 v1                                        I-9601 DO #
                                                                                NOISSMINO0
                                                                       3delVH.1. *ct
                                                                                     3NNOAV1
       Case 8:18-cv-00885-WFJ-TGW Document 65-2 Filed 06/22/20 Page 3 of 7 PageID 428

                                                                                                                                                                             Supplement No
                                                                                                                                        16-8023                              ORIG

LAKELAND POLICE DEPARTMENT
                                                                                                                                        Reported Date
                                                         219 N. MASSACHUSETTS AVENUE                                                    04/19/2016
                                                                                                                                        Incident Type
                                                         LAKELAND, FL 33801                                                             BATTERY SIMPLE
                                                                                                                                        Member#
                                                                                                                                        MAILLY,JOEL
                                                         Phone
                                                         (863)834-6900
                                                         Fax
                                                         (863)834-6931
Administrative Information
                 •
Agency                                                                    Report No                  Supplement No    Reported Date               Reported Time
LAKELAND POLICE DEPARTMENT                                                16-8023                      ORIG           04/19/2016                    22:07
CAD Call No                        Status                                     Incident Type
161100370                          Report To Follow                           Battery Simple
Location                                                                                                                                                       City
3104 FLORIDA AVE N                                                                                                                                             Lakeland
ZIP Code                        Beat                District     Sector     From Date                  From Time      To Date                     To Time
33805                           CD                  NW           14        04/18/2016                  15:00         04/18/2016                   16:00
Member#                                                                                              Assignment    Entered By              Assignment       RMS Transfer
21883/MAILLY,JOEL                                                                                    78            21883                    78              Successful
Prop Trans Stat                 Approving Officer                                 Approval Date                         Approval Time
Successful                      19682                                             04/25/2016                            03:07:42
  Offenses     Offense                                                                Description                                       Attempted
    1          784.03(1)(A)1
                                                               .
                                                                                      Battery Touch Or Str
                                                                                        . .,_ ..--.,. -.., ..                   .
Invl       Invl No       Type          Name
                                                                                       .                                                                               MNI
ARR 1                    P             HAMILTON,RODRECIUS                                                                                                              10123832
Race           Sex           DOB
B             M              04/28/1972
Inv!       Inv] No       Type          Name                                                                                                                            MNI
VIC        1             P             ROGERS,DAVID                                                                                                                    10178211
Race           Sex           DOB
B             M           06/28/1982

involvement      uescripuon
  EVD            Article: Data processing equipment DIGCAM                                                            Photographs of Rogers




                                                                                         EXHIBIT



                                                                           .— xwwaiMM oWagaNuo.41f.m:

Report Officer                                                                                      Printed Al
21883/MAILLY,JOEL                                                                                   04/25/2016 03:08                            1Page 1 of 4
       Case 8:18-cv-00885-WFJ-TGW Document 65-2 Filed 06/22/20 Page 4 of 7 PageID 429

                                                                                                                                                                                                   Supplement No
                                                                                                                                                        16-8023                                ORIG
 LAKELAND POLICE DEPARTMENT
  _                        FE T JRIA toillralolz4410iiir,-                                                                                   milir
 Involvement               Invl No       Type              Name
                                                                                                                                             ill                                                                   A

 Arrestee                  1             Person            HAMILTON,RODRECIUS
 MNI                       Race             Sex           DOB                            Age            Juvenile?   Height           Weight          Hair Color     Eye Color          PRN
 10123832                  Black           Male           04/28/1972                     43               No        5'10"            210#            Black          Brown              776525
 Jail Transfer                 ARR_FLAG           Mem #                              Oper Date                      Oper Time                  Notary Mem #             Notary Date
 Successful                          Yes          MAILLY,JOEL                    04/20/2016                         00:25:48                   19997                    04/20/2016
 Notary Time               SIGNED
 00:26:07                  Yes
 Type            Address
 Home          3104 FLORIDA AVE N
 City                                    State                   ZIP Code                        Date
 Lakeland                                Florida                 33805                         04/19/2016
 Type                                      ID No                                                          OLS
 Driver License                            H543721721480                                                  Florida
 Type                                                                                                                   ID No
 State Criminal Identification Number(SID)                                                                              03178490
 Involvement               Arrest Type              Arrest Date                      Arrest Time                Booking No               Status             Dispo
 Arrested                  Arrested                 04/19/2016                       23:24:00                   16-14855                Booked              Misdemeanor
 Arrest Location                                                                                                                                                                City
 3104 FLORIDA AVE N                                                                                                                                                             Lakeland
 Beat                Sector          SIGNED
 CD                 14               Yes
 Charge                                                                     Counts       Level     Charge Literal
 784.03(1)(A)1                                                              1            M1 Battery Touch Or Str
On 04/18/2016 at approximately 1500 hours the victim, David Rogers (B/M 06/28/1982) accompanied his friend
"E" to 3104 Florida Avenue North Lakeland, FL 33805. 3104 Florida Avenue North is the defendant's, Rodrecius
Hamilton (B/M 04/28/1972), home address. All three individuals were there hanging out when an argument
between Rogers and the defendant erupted about who makes more money. Pursuant to the argument,
unprovoked, the defendant placed Rogers in a "headlock" and repeatedly struck him in the face with a closed fist
against his will. "E" was present during the attack, and was able to separate the defendant and Rogers, at which
point Rogers left the area and contacted law enforcement from another individual's phone. Unfortunately Rogers
did not know where he was and gave the wrong address where he was. Law enforcement was unable to locate
him in close proximity to the incident location, so Rogers then came to the Lakeland Police Department in order to
 file a report as he does not have a cell phone.
Rogers has personal knowledge of the defendant, as they lived together for a period of 2 months.
I observed swelling and redness around Roger's right eye, which was almost swollen shut, as well as both of his
eyes were bloodshot due to the strikes in the face.
I am charging the defendant with Battery - Touch or Strike.
It should also be noted that Ofc. J. Williams #206, a Lakeland Police K9 Officer, will also be charging the
defendant in a separate affidavit in reference to this case.

                                             _ ,.                                      ID
  . iatim  _ . ' -•
•Involvement                    ,        1: ROG R
                                              Invl No     Type
Victim (Person)                               1           Person
Name                                                                                                                                              MNI                     Race               Sex
ROGERS,DAVID                                                                                                                                      10178211                Black              Male
DOB                            Age         Juvenile?    Height          Weight          Hair Color         Eye Color
06/28/1982                     33             No        5'06"           165#            Black             Brown
Means of Attack                                                                                                              Ext of Injury                           Dom Violence       PRN
Personal: Hands/Fist/Feet(Minor/No Injury)                                                                                   Minor Injuries                              No             776526
SIGNED
Yes
Type        Address
Home        123 PEGG ST
City                                   State                ZIP Code                         Date
Lakeland                               Florida              33805                            04/19/2016


Report Officer                                                                                             Printed At
21883/MAILLY,JOEL                                                                                          04/25/2016 03:08                                         Page 2 of 4
       Case 8:18-cv-00885-WFJ-TGW Document 65-2 Filed 06/22/20 Page 5 of 7 PageID 430

                                                                                                                                               Supplement No
                                                                                                                        16-8023                ORIG

 LAKELAND POLICE DEPARTMENT
 Type                                ID No                                                OLS
 Driver License                    tR262160822281                                         Florida

 Prop #       Involvement      Invl Date                  In Custody?    Security    Tag No              Item No
  1       Evidence             04/19/2016                    Yes          No         160012088           1
 Description                                                                                                          Typ
 Photographs of Rogers                                                                                                A
 Cat                                                           Article              Rcv Date             Recv Value            Initial Dispo
 Data processing equipment                                     DIGCAM               04/19/2016           $1.00                 Hold For Trial
 Entered Date               Entered Time   RMS Transfer              Control
 04/19/2016                 23:33          Successful               21883                  0424162314
                                                                    r
          •
 t,rimeCoue(s)
 Battery Simple


INCIDENT SCENE:
The incident occurred at 3104 Florida Avenue North Lakeland, FL 33805.
INVESTIGATION:
On 04/19/2016 at approximately 2230 hours, I, Ofc. J. Mailly #320, while working as the station duty officer, made
contact with the victim, David Rogers (B/M 06/28/1982), in reference to a battery that occurred on 04/18/2016.
Rogers advised that on 04/18/2016 at approximately 1500 hours the he accompanied his friend "E" to 3104
Florida Avenue North Lakeland, FL 33805. 3104 Florida Avenue North is the residence of Rodrecius Hamilton
(B/M 04/28/1972). All three individuals were there hanging out when an argument between Rogers and Hamilton
erupted about who makes more money. Pursuant to the argument, unprovoked, Hamilton placed Rogers in a
"headlock" and repeatedly struck him in the face with a closed fist against his will. "E" was present during the
attack, and was able to separate Hamilton and Rogers, at which point Rogers left the area and contacted law
enforcement from another individual's phone. Unfortunately Rogers did not know where he was and gave the
wrong address where he was. When he called, Rogers advised that he was in the area of Hennessee Street and
Florida Avenue which is approximately 1/4 mile north of the actual incident location. Law enforcement circulated
the area and was unable to locate him in close proximity to the incident location, so Rogers then came to the
Lakeland Police Department in order to file a report as he does not have a cell phone.
Rogers has personal knowledge of Hamilton, as they lived in the same residence together for a period of 2
months. Rogers' aunt is dating Hamilton, which is why they lived in the same residence for that time period.
I observed swelling and redness around Roger's right eye, which was almost swollen shut, as well as both of his
eyes were bloodshot due to the strikes in the face.
Rogers completed a sworn written statement in reference to the incident.
Ofc. J. King #239, Ofc. A. Hayes #103, Ofc. K. Schuttler #319, and Ofc. J. Williams #206 went to the incident
location to make contact with Hamilton and place him under arrest for Battery. Ofc. J. Williams #206 and his
partner Hyde was able to apprehend Hamilton, please refer to his supplemental report for more information. I was
 informed via radio that Hamilton was transported to the Lakeland Regional Medical Center in reference to the K9
apprehension by Ofc. J. King #239.
Hamilton was medically cleared at the Lakeland Regional Medical Center in reference to the K9 apprehension.
OFFICER ACTIONS:
I made contact with Rogers at the Lakeland Police Department.
Ofc. P. Harvey #312 arrived at the Lakeland Police Department and took photographs of Rogers' face. I placed
the photos into evidence.
Hamilton was located at his residence and was apprehended by K9 Officer J. Williams #206 and his partner Hyde
and placed under arrest for Battery.
Report Officer                                                                            I Printed At
21883/MAILLY,JOEL                                                                          04/25/2016 03:08                 Page 3 of 4
    Case 8:18-cv-00885-WFJ-TGW Document 65-2 Filed 06/22/20 Page 6 of 7 PageID 431

                                                                                                   Supplement No
                                                                             16-8023               ORIG

LAKELAND POLICE DEPARTMENT
Ofc. J. King #239 transported Hamilton to the Lakeland Regional Medical Center, where he was medically cleared
and then transported to the Polk County Jail without incident.
I had no further involvement in this incident.




I swear or affirm this report is correct and true to the best of my
knowledge and belief.


(This report has been electronically signed.)


MAILLY,JOEL - 21883                                 04/24/2016

Signature of Deputy/Agency Member                                     Date


Sworn before me this 24th day of April, 2016.


QUACKENBUSH,BRET C - 18607

  Notary/Law Enforcement Officer




                                                    Commission Number/Expiration




Report Officer                                        Printed At
21883/MAILLY,JOEL                                     04/25/2016 03:08              Page 4 of 4
Case 8:18-cv-00885-WFJ-TGW Document 65-2 Filed 06/22/20 Page 7 of 7 PageID 432




            STATEMENT
             INSERT                                                                                   Epp     Y



      Agency ORI Number                                                                                                                                                        INCIDENT NUMBER
            FL 0531200                                                                                                                                                            147 —   8023
    COMPLETE NAME OF PERSON MAKING STATEMENT
    Last ,"                                                                            FrIA,...,. •                                                        MI,         DATf/TIME Of STATEMENT
                                                                                                  i-
      ' -Ofis-vii> 9-06EDS                     , SWEAR OR AFFIRM THE STATEMENT HERIN IS CORRECT AND TRUE TO THE BEST OF MY
    KNOWLEDGE AND I HAVE VOLUNTEERED THIS INFORMATION.
    STATEMENT:    _
                       r l.       (..1,1 :- tn• -1"   -1t)          i .‘ 41 \I          0   )43A/it         .4t-     41.91, .Cd'   r l' tious e... ,rol (..,-/cA.5                                  'al e_e.
                              t' r1 .1-kil 4...            ar t     d- L.,)t-                          (-t s 4:a..1                          ' ) 6 (-4                                    . o u.-)
                                                                                                                                                i'lrffi_                       )t PI
            10 lijI                      Vtt ., c          yvxp<_ \ tr\ 1                                IA 0 IL..,e.--.A                     1 0 1              ..-1— (_,\)CI            4' 0 \I

                  A —              j1. -Jug                         -1-           kri k. -<__.-        e cL II,. -t-                                         CA\o 1,--st---
                                                                                                                                                                        ..--- trio
                                                                                                                                                                                ,--i'd
              Celo t ct                 V1 —                   •---                     1L'&          VIA- \L,Q e                                          v .          j....._.k.e...cor
      I--     \--‘,/      VA bi,) J--                                             ')        N./   A.-1 Nm_. 0 6                                                  C.            Mt__ j - 1'v ‘)
                               v (.0ggs§s i'                                           )1\ -...)oic-,lo_,                 _5 (4L.. .            ‘AA               Z.            .) J• -c.... VIQ_C, 4 1.
   Is         114,1(V ) 14-4- ee                  U?           ,I...              C;U LAI 4             VIC) 1 - q -e.4- A                             -           i f tA \I           rt.erl            ri
       Ur          VI Wt 0 Fr: 6 1 .e                                    I              (,,,)q. rt f               r 4 pi,)P.t.              36,-e_                   A-1"-<-- -e--4- i )7\
     4--•)tinc) (A •
                                                           L                   L ijOYA +• -1--b c?oe S s ( -\<(v•Cie-s
                                                                                                 .....---
                                                                              Z. KIA it\ j----e--c-,,Y () -, 1           c'-.-e.
                                                                                                        _..
                                                                               t 0.,y‘ - .Le___ A Ctsuqt-t \I eSorli. a (
                                                                                                                                                           •7- )
                                                                                                        . •                                                           Ge.(c-


    SWORN TO AND SUBSCRIBED BEFORE ME, THE UNDERSIGNED AUTHORITY, THIS .......il                                                      _DAY OF          AEPAL,                           20       / tr,


         SIGNATURE OF PERSON INAKIFIts STATEMENT                                                                                   SIGN      RE OF LAW NFORCEME NI OFF         R/NOTARY PUBLIC



    PERSONALLY KNOWN               OR PRODUCED IDENTIFICATION                V/                                                       --..    ..  V- t-il -%+ 3 -
                                                                                                                                             PRINTED   ME OF LEO/ OTARY PUBLIC

    TYPE OF IDENTIFICATION PRODUCED PLAVILIDLV                       i    t C... 9-2__
    IDENFITICATION CARD NUMBER        2„:21,/2,       "-   1 10 0        —   Tra--- a-a-o-- 1

    LPD 304                                                                                                                                                                Page _of
